 



Exhibit 10.1
SETTLEMENT AGREEMENT
     THIS SETTLEMENT AGREEMENT (this “Agreement”) is dated and effective as of
September 21, 2007 (the “Effective Date”), and is made and entered into by and
among Kansas City Southern, Grupo TMM, S.A.B., TMM Logistics, S.A. de C.V., and
Vex Asesores Corporativos, S.A. de C.V. (the “Parties”).
     WHEREAS, Kansas City Southern (“KCS”) has filed a Demand for Arbitration
asserting claims under Article 10 of the Parties’ Amended and Restated
Acquisition Agreement, dated December 15, 2004 (“AAA”); and
     WHEREAS, Grupo TMM, S.A.B and TMM Logistics, S.A. de C.V. (“TMML”)
(collectively “TMM”) have filed a Demand for Arbitration asserting claims under
Article 10 of the AAA; and
     WHEREAS, the Parties are currently pursuing these claims in Grupo TMM,
S.A.B. and TMM Logistics, S.A. de C.V. v. Kansas City Southern, Case No. 50 180
T 00158 07, American Arbitration Association, International Centre for Dispute
Resolution (the “Arbitration”); and
     WHEREAS, the Parties wish to settle and release all the claims asserted
against each other in the Arbitration; and
     WHEREAS, the Parties wish to terminate all relationships among them,
including, without limitation, the Consulting Agreement between Kansas City
Southern and Vex Asesores Corporativos, S.A. de C.V. (formerly, Jose F. Serrano
International Business, S.A. de C.V.);
     NOW THEREFORE, in consideration of the premises and the mutual covenants
and agreements herein contained, the Parties agree as follows:
VAT Escrow and Indemnity Escrow:

  1.   This Agreement and the documents contemplated by this Agreement are being
executed by each Party at their respective company headquarters in Kansas City,
Missouri and Mexico City on this date of September 21, 2007. At the signing of
this Agreement, TMM and KCS are executing all documents required under the VAT
Escrow Agreement entered into pursuant to the AAA (the “VAT Escrow”) to cause
the Escrow Agent to terminate the VAT Escrow, returning the VAT Escrow Note to
KCS and making no payment or other distribution therefrom to any other Party
thereto. At the signing of the Agreement, TMM and KCS are also executing all
documents, required under the Indemnity Escrow Agreement entered into pursuant
to the AAA (the “Indemnity Escrow”) to cause the Escrow Agent to terminate the
Indemnity Escrow, returning the Indemnity Escrow Notes to KCS and making no
payment or other distribution therefrom to any other Party thereto.

 



--------------------------------------------------------------------------------



 



  2.   Following execution of this Agreement and other documents as set forth in
this Agreement, TMM and KCS shall take all action (including, without
limitation, payment of the Escrow Agent’s fees), and execute any additional
necessary documents later deemed necessary or required under the VAT Escrow and
the Indemnity Escrow to carry out the purposes of this Agreement.     3.   Upon
the execution of this Agreement and other documents as set forth in this
Agreement, KCS shall pay TMM the sum of $54,137,000, without fees or deductions
of any kind, by wire transfer to Grupo TMM S.A.B. on or before October 1, 2007.

Claims in the Arbitration:

  4.   The Parties hereby release each other from all the claims that have been
asserted in the Arbitration and agree to take all action necessary or required
to dismiss the Arbitration.

Marketing and Services Agreement:

  5.   TMM consents and TMML and KCS agree to terminate and cause their
respective subsidiaries and affiliates and joint venture companies to terminate
the Marketing and Services Agreement entered into pursuant to the AAA.

Consulting Agreement and Consulting Escrow:

  6.   Vex Asesores Corporativos, S.A. de C.V. (“VAC”) and KCS agree to
terminate the Consulting Agreement between KCS and VAC entered into pursuant to
the AAA. VAC and KCS further agree to take all action (including without
limitation payment of the Escrow Agent’s fees) and execute all additional
documents later deemed necessary or required under the Consulting Compensation
Escrow Agreement to terminate the Consulting Compensation Escrow Agreement, and
cause the Escrow Agent named therein to return all funds retained therein to
KCS, making no payment or other distribution therefrom to any other party
thereto.     7.   Upon the execution of this Agreement and other documents as
set forth in this Agreement, KCS shall pay the sum of $3,000,000, without fees
or deductions of any kind, by wire transfer to José F. Serrano International
Business, S.A. de C.V. (presently Vex Asesores Corporativos, S.A. de C.V.)) on
or before October 1, 2007.

2



--------------------------------------------------------------------------------



 



General Release:

  8.   In consideration of the agreements set forth herein and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the KCS and TMM and TMML each forever release and discharge each
other and each of their respective parents, subsidiaries, affiliates, directors,
stockholders, officers, employees, agents and attorneys (collectively, the
“Released Persons”) and the heirs, executors, administrators, successors and
assigns of the Released Persons from any and all charges, complaints, claims,
promises, suits, debts, sums of money, accounts, covenants, contracts,
controversies, damages, judgments, rights, obligations, agreements and causes of
action, whether known or unknown, whether contingent or liquidated, of every
kind, nature or description arising by reason of any matter, cause or thing
whatsoever at any time to the date of this Release. This Release includes, but
is not limited to, any claim related to the AAA or any agreement, schedule,
exhibit or other document related to the AAA, including the agreements
designated in Section 12.2 of AAA, and any claim that was or could have been
raised in the Arbitration and including any rights arising out of alleged
violations or breaches of any express or implied agreement; breach of the
implied covenant of good faith and fair dealing (other than for breach of this
Agreement, which is expressly excluded from this Release); any tort; negligent
or intentional misrepresentation; intentional or negligent interference with
contractual relations. The Parties promise not to initiate a lawsuit or an
arbitration or bring a claim against any of the other Released Persons in any
court or otherwise relating to any action released under this provision, under
any common law claim, whether in law or equity, or any federal, state or local
statute, ordinance or rule of law.     9.   In consideration of the agreements
set forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, KCS and VAC each forever release
and discharge each other and each of their respective parents, subsidiaries,
affiliates, directors, stockholders, officers, employees, agents and attorneys
(collectively, the “Released Persons”) and the heirs, executors, administrators,
successors and assigns of the Released Persons from any and all charges,
complaints, claims, promises, suits, debts, sums of money, accounts, covenants,
contracts, controversies, damages, judgments, rights, obligations, agreements
and causes of action, whether known or unknown, whether contingent or
liquidated, of every kind, nature or description arising by reason of any
matter, cause or thing whatsoever at any time to the date of this Release. This
Release includes, but is not limited to, any claim related to the Consulting
Compensation Escrow and the Consulting Agreement, the AAA or any agreement,
schedule, exhibit or other document related to the AAA, including the agreements
designated in Section 12.2 of AAA, and any claim that was or could have been
raised in the Arbitration and

3



--------------------------------------------------------------------------------



 



      including any rights arising out of alleged violations or breaches of any
express or implied agreement; breach of the implied covenant of good faith and
fair dealing (other than for breach of this Agreement, which is expressly
excluded from this Release); any tort; negligent or intentional
misrepresentation; intentional or negligent interference with contractual
relations. The Parties promise not to initiate a lawsuit or an arbitration or
bring a claim against any of the other Released Persons in any court or
otherwise relating to any action released under this provision, under any common
law claim, whether in law or equity, or any federal, state or local statute,
ordinance or rule of law.     10.   The General Releases in paragraphs 8 and 9
of this Agreement do not apply to any action initiated pursuant to paragraph 12
of this Agreement.

Miscellaneous Provisions:

  11.   This Agreement shall be governed by, construed, applied and enforced in
accordance with the internal laws of the State of Delaware and no doctrine or
choice of law shall be used to apply any law other than that of Delaware and no
defense, counterclaim or right of setoff given or allowed by the laws of any
other state or jurisdiction, arising out of the enactment, modification or
repeal of any law, regulation, ordinance or decree of any foreign jurisdiction
shall be interposed in any action hereon.     12.   Any disputes arising under,
or relating to, this Agreement shall be brought by either Party, to a court of
competent jurisdiction in the State of Delaware. Both Parties waive their right
to a trial by jury. Each Party hereby consents to personal jurisdiction in any
such action brought in any Delaware court and waives any objection to venue in
any Delaware court and any claim that Delaware is an inconvenient forum.     13.
  This Agreement is binding upon and inures to the benefit of the Parties, and
their partners, directors, officers, employees, agents, heirs, successors,
assigns, and representatives, and anyone claiming through them, and as part of
the consideration therefore, the Parties expressly represent and warrant for
themselves, their partners, directors, officers, employees, agents, heirs,
successors, assigns, and representatives, and to each other, that: (a) they are
legally competent and authorized to execute this Agreement, and (b) they have
not assigned, pledged, or otherwise, in any manner whatsoever, sold or
transferred, either by assignment in writing or otherwise, any right, title,
interest or claim which they may have in claims, causes of actions, demands,
contracts, promises, and obligations hereby released.

4



--------------------------------------------------------------------------------



 



  14.   This Agreement and the documents contemplated by this Agreement
constitutes the final and complete expression of all the terms of the agreement
between the Parties with respect to the subject matter hereof. It supersedes all
understandings and negotiations concerning the matters specified herein. Any
representation, oral statement, promise, or warranty made by any Party that
differs in any way from the terms of this Agreement shall not be binding unless
made in writing and signed by a duly authorized representative of all Parties.  
  15.   Any invalidity, in whole or in part, of any provision of this Agreement
shall not affect the validity of any other of its provisions.     16.   This
Agreement is executed by the Parties in four originals, one for each Party and
each of which is deemed an original for all purposes.     17.   Given that the
Parties have had the opportunity to draft, review, and edit the language of this
Agreement, no presumption for or against any Party arising out of drafting all
or any part of this Agreement will be applied in any action relevant to,
connected to, or involving this Agreement.

     EXECUTED for all purposes as of the Effective Date September 21, 2007:

5



--------------------------------------------------------------------------------



 



             
 
  KANSAS   CITY SOUTHERN    
 
           
 
  By:
Name:
Title:   /s/ Michael R. Haverty
 
Michael R. Haverty
Chairman and Chief Executive
Office    
 
                GRUPO TMM, S.A.B.    
 
           
 
  By:   /s/ Javier Segovia Serrano    
 
           
 
  Name:
Title:   Javier Segovia Serrano
Attorney-in-Fact    
 
                TMM LOGISTICS, S.A. DE C.V.    
 
           
 
  By:   /s/ Javier Segovia Serrano    
 
           
 
  Name:
Title:   Javier Segovia Serrano
Attorney-in-Fact    
 
                VEX ASESORES         CORPORATIVOS, S.A.DE C.V.        
(Formerly: JOSE F.
        SERRANO INTERNATIONAL BUSINESS,
S.A. de C.V.)    
 
           
 
  By:   /s/ José F. Serrano Segovia    
 
           
 
  Name:
Title:   José F. Serrano Segovia
Attorney-in-Fact    

6